Citation Nr: 1017232	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  05-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic heart 
disorder to include coronary artery disease with coronary 
artery bypass graft residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from April 1972 to February 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for coronary artery disease with coronary 
artery bypass graft residuals.  In June 2008, the Board 
remanded the Veteran's claim to the RO for additional action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
a chronic heart disorder as the claimed disability was 
manifested during active service or, in the alternative, as 
the result of his exposure to Agent Orange and other 
herbicides while stationed in Thailand during the Vietnam 
War.  

In April 2005, the Veteran submitted an informal claim of 
entitlement to service connection for diabetes mellitus, 
hypertension, migraine, asthma, a bilateral leg disorder, a 
bilateral foot disorder, and a sleep disorder.  An October 
2007 VA memorandum in the claims files indicates that:

[The Veteran] also reopened a VA 
compensation claim on February 21, 2007, 
involving the following issues for 
service connection due to Agent Orange 
exposure: stomach disorder; headaches; 
rectal bleeding; rashes; diabetes; 
prostate problems; asthma; bone disease; 
neuropathy; and circulation problems.  
Because [the Veteran's] file is currently 
at the BVA, we are unable to proceed as 
contents contained in his records may be 
necessary in order for us to reach a 
favorable decision.  

The report of a September 2008 VA examination for 
compensation purposes and the November 2008 addendum thereto 
notes that the Veteran was diagnosed with coronary artery 
disease and coronary artery bypass graft residuals.  The 
examining physician's assistant opined that it was "more 
likely that the Veteran's uncontrolled diabetes, 
hypertension, combined with his morbid obesity has 
unfortunately caused his cardiac disease."  

The record does not reflect that the RO has not acted upon 
the Veteran's claims of entitlement to service connection for 
diabetes mellitus, hypertension, a circulatory disorder, 
migraine, asthma, a bilateral leg disorder, a bilateral foot 
disorder, a sleep disorder, a stomach disorder, a rectal 
disorder to include bleeding, a skin disorder to include 
rashes, a prostate disorder, a bone disorder, and neuropathy 
claimed as secondary to herbicide exposure.  In light of the 
November 2008 VA examiner's opinion above, the Board finds 
that the issues of service connection for diabetes mellitus, 
hypertension, a circulatory disorder and other conditions are 
inextricably intertwined with the certified issue of service 
connection for a chronic heart disorder.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issues of service 
connection for diabetes mellitus, 
hypertension, a circulatory disorder, 
migraine, asthma, a bilateral leg 
disorder, a bilateral foot disorder, a 
sleep disorder, a stomach disorder, a 
rectal disorder to include bleeding, a 
skin disorder to include rashes, a 
prostate disorder, a bone disorder, and 
neuropathy claimed as secondary to 
herbicide exposure.  The Veteran should 
be informed in writing of the resulting 
decision and his associated appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the 
issues.

2.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for a chronic heart disorder 
to include coronary artery disease with 
coronary artery bypass graft residuals.  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

